ADETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-25 are objected to because of the following informalities: 
Claim 1 recites, “the elements included in each of the respective quantities for the host device to avoid accessing, and the elements comprising contiguous defective cells...”, which as best understood by the Examiner, should be amended to recite, “wherein corresponding elements of each of the respective quantities of elements are for the host device to avoid accessing, and the corresponding elements of each of the respective quantities of elements comprise[[ing]] contiguous defective cells...”. Furthermore, other limitations corresponding to these limitations should be amended accordingly.
Claim 1 recites, “a first address space associated the volatile memory component”, which as best understood by the Examiner, should be amended to recite, “a first address space associated with the volatile memory component. 
Claim 13 recites analogous subject matter to claim 1 and is accordingly objected to and should be amended analogously. 
Claim 20 recites, “a first address space associated the volatile memory component”, which as best understood by the Examiner, should be amended to recite, “a first address space associated with the volatile memory component. 
Claim 20 also recites, “the elements comprising contiguous defective cells”, which as best understood by the Examiner, should be amended to recite, “wherein the corresponding elements of each of the respective quantities of elements comprise[[ing]] contiguous defective cells...”
Claim 20 also recites, “the elements included in the respective quantities”, which as best understood by the Examiner, should be amended to recite, “the corresponding elements of each of the respective quantities of elements”.
Claims 3-12, 14-19 and 21-25 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20: 
Claim 20 recites, “the non-volatile memory component configured to: . . . map one or more addresses within the first address space associated with the volatile memory component with one or more corresponding addresses within a second address space associated with the apparatus”. However, the written description is devoid of a non-volatile memory component configured to perform a mapping operation whatsoever. In every instance, the host device or bootloader are indicated as performing the mapping, which is not disclosed as being part of the non-volatile memory device [0042-0043] [0050-0051] [0063-0064] [0073]. Accordingly, the limitation is regarded as new matter. 
Regarding claims 21-25:
Claims 21-25 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2015/0293822 A1 (Chun) in view of US Patent Application Pub. No. US 2020/0192795 A1 (Cai). 
Regarding claim 1 and analogous claims 13: 
Chun discloses a method, comprising: 2transmitting, from a host device (102) to a non-volatile memory component (132), a 3request for an indication of a set of locations corresponding to a respective quantity of elements (addresses from the bad pages list (130, 134) (i.e. a set of locations, each corresponding to a respective quantity of elements (the cells of a codeword, which contains multiple defective cells exceeding the error correction capacity of the ECC encoding [0025] [0027] [Fig. 3]) are read by the secondary bootloader (604) (i.e. as part of the host device (102)) (i.e. sends a read command (i.e. sends a request for an indication...). The bad pages list (134) (i.e. has addresses of failed pages (i.e. containing cells) of DRAM) is stored in non-volatile memory (i.e. non-volatile memory receives the read command from the secondary bootloader (604) of the host (102)) [0030] [0035]) of a volatile memory component (104) coupled 4with the host device (102), the elements included in each of the respective quantities for the host device to avoid accessing, and the elements comprising defective cells, rows, or columns of the volatile memory component (a bad page (i.e. made up of a respective quantity of cells to make a codeword (i.e. the elements included in each of the respective quantities) (211) – 4kb of cells, of which some are defective (i.e. comprising defective cells)) from the bad page list is retired from further use by the system (100) [0004] [0025] [0027] [0030] [0038] [Fig. 2] [Fig. 3]); 5receiving, at the host device from the non-volatile memory component, the 6indication of the set of locations corresponding to the respective quantities of elements of the volatile memory component for the host device 7to avoid accessing (a secondary bootloader (i.e. at the host) retrieves the list of bad pages (134) from the non-volatile memory (132), which includes the failed addresses [0030] [0034-0035] [Fig. 3]); wherein the elements included in the respective quantities are within a first address space associated with the volatile memory components (by disclosing that the addresses in the bad pages list (130) are for physical page addresses of the DRAM (104) memory (i.e. a first address space associated with the volatile memory components) [0030] [0035]) mapping one or more addresses within the first address space associated with the volatile memory component with one or more corresponding addresses within a second address space associated with the host device (by disclosing that the operating system allocates address physical pages (of DRAM) to virtual addresses (i.e. a second address space associated with the host device) with a virtual to physical mapping, without allocating the bad physical pages, 8so that the virtual pages are never allocated to bad physical pages [0030-0032]) relaying, by the host device, a blacklist of the one or more addresses within the first address space to an operating system associated with the host device (by disclosing that the secondary bootloader (604) passes (relaying) the bad physical page info (134) along to other system components [0036]. This may include providing the bad physical page info to the virtual memory manager (606), which is part of O/S [0034])) communicating, by the host device, data with the volatile memory component (an error free portion of the DRAM is used for secondary boot operations (i.e. of the host), such as loading software [0035]); 9and 10sequestering, by the operating system and based at least in part on relaying the blacklist, 11from writing to or reading from one or more addresses within the first address space associated with the volatile memory component while communicating the data with the 13volatile memory component (the addresses indicated as bad pages are retired and excluded from use by the OS of the host device [0004] [0030-32] [0037]. The O/S may use the virtual memory manager (606) and secondary bootloaders (606) (both part of the O/S) [0034] to never allocate the bad physical pages for use (i.e. sequestering, by the operating system and based at least in part on relaying the blacklist) [0036]).
Chun does not explicitly disclose, but Cai teaches, that the indication may use a set of locations and lengths each corresponding to a respective quantity of elements, and the elements comprising contiguous defective cells, rows, or columns (by teaching that identifying a defective memory range may be performed by identifying an address of the start of the defect range and the defect length [0001] [0032]. In this way, a large defective range (i.e. including 100 defective memory locations) (i.e. one or more addresses... associated with the elements included in the respective quantities) may be identified with a single entry (i.e. including the start address and length (i.e. number of memory locations (i.e. quantity of elements)) instead of one for each defective memory location [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad page list disclosed by Chun to include the identification of bad pages using a starting address and a length of the defect representing a number of contiguous defective memory locations (i.e. associated with start addresses) in a defect range as taught by Cai. 
One of ordinary skill in the art would have been motivated to make this modification because a large memory defect may be stored in the list as one entry instead of multiple entries and the size of the defect table (i.e. list) may be reduced, as taught by Cai in [0038]. 
Regarding claim 3: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun further discloses, further comprising: identifying a boot or reboot of the host device, wherein transmitting the request for the indication of the set of locations is based at least in part on identifying the boot or reboot (by disclosing that the request for the bad page list is sent to retrieve the list from non-volatile memory (708) after the system is powered on (702) (i.e. identifying a boot or reboot) [Fig. 7] [0037]). 
Chun does not explicitly disclose, but Cai teaches, the indication may include the set of locations and lengths corresponding to the respective quantities of elements (by teaching that identifying a defective memory range may be performed by identifying an address of the start of the defect range and the defect length [0001] [0032]. In this way, a large defective range (i.e. including 100 defective memory locations) (i.e. one or more addresses... associated with the elements included in the respective quantities) may be identified with a single entry (i.e. including the start address and length (i.e. number of memory locations (i.e. quantity of elements)) instead of one for each defective memory location [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad page list disclosed by Chun to include the identification of bad pages using a starting address and a length of the defect representing a number of contiguous defective memory locations (i.e. associated with start addresses) in a defect range as taught by Cai. 
One of ordinary skill in the art would have been motivated to make this modification because a large memory defect may be stored in the list as one entry instead of multiple entries and the size of the defect table (i.e. list) may be reduced, as taught by Cai in [0038]. 
Regarding claim 4: 
The method of claim 3 is made obvious by Chun in view of Cai. 
Chun further discloses, further comprising: 2initializing, at the host device, a controller for the volatile memory component 3after receiving the indication of the set of locations (by teaching that the MMU (118) (i.e. controller for the volatile memory component) is configured to load and execute the O/S from error the error-free DRAM (712), which occurs after receiving the bad page list (708) [Fig. 6] [Fig. 7] [0031] [0035] [0037]).
Chun does not explicitly disclose, but Cai teaches, the indication may include the set of locations and lengths corresponding to the respective quantities of elements (by teaching that identifying a defective memory range may be performed by identifying an address of the start of the defect range and the defect length [0001] [0032]. In this way, a large defective range (i.e. including 100 defective memory locations) (i.e. one or more addresses... associated with the elements included in the respective quantities) may be identified with a single entry (i.e. including the start address and length (i.e. number of memory locations (i.e. quantity of elements)) instead of one for each defective memory location [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad page list disclosed by Chun to include the identification of bad pages using a starting address and a length of the defect representing a number of contiguous defective memory locations (i.e. associated with start addresses) in a defect range as taught by Cai. 
One of ordinary skill in the art would have been motivated to make this modification because a large memory defect may be stored in the list as one entry instead of multiple entries and the size of the defect table (i.e. list) may be reduced, as taught by Cai in [0038]. 
Regarding claim 5: 
The method of claim 3 is made obvious by Chun in view of Cai. 
Chun further discloses, wherein the host device comprises a bootloader, and wherein the bootloader transmits the request for the indication of the set of locations (by teaching that the host O/S (120) includes the bootloader (604) that retrieves the bad pages list (134) from non-volatile memory (132) [Fig. 6] [Fig. 7] [0037]). 
Chun does not explicitly disclose, but Cai teaches, the indication may include the set of locations and lengths corresponding to the respective quantities of elements (by teaching that identifying a defective memory range may be performed by identifying an address of the start of the defect range and the defect length [0001] [0032]. In this way, a large defective range (i.e. including 100 defective memory locations) (i.e. one or more addresses... associated with the elements included in the respective quantities) may be identified with a single entry (i.e. including the start address and length (i.e. number of memory locations (i.e. quantity of elements)) instead of one for each defective memory location [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad page list disclosed by Chun to include the identification of bad pages using a starting address and a length of the defect representing a number of contiguous defective memory locations (i.e. associated with start addresses) in a defect range as taught by Cai. 
One of ordinary skill in the art would have been motivated to make this modification because a large memory defect may be stored in the list as one entry instead of multiple entries and the size of the defect table (i.e. list) may be reduced, as taught by Cai in [0038]. 
Regarding claim 6: 
The method of claim 5 is made obvious by Chun in view of Cai. 
Chun further discloses, further comprising, refraining, by the bootloader, from writing to or reading from the one or more addresses of the volatile memory component (by teaching that the secondary bootloader configures the MMU to loads the OS into error-free DRAM (i.e. refrains from writing to or reading from the one or more addresses of the volatile memory component) (712) [0037]). 
Regarding claim 7: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun further discloses, wherein the volatile memory component comprises a set of volatile memory devices, and wherein the one or more addresses comprise addresses for a plurality of volatile memory devices within the set of volatile memory devices (by teaching that the DRAM system (104) may comprise a plurality of chips (207) [0028]. The bad DRAM pages in the bad pages list may be identified from any of the DRAM chips (i.e. comprise addresses for a plurality of volatile memory devices within the set) [0028-0034]). 
Regarding claim 8: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun further discloses, wherein the one or more addresses correspond to one or more defective memory cells within the volatile memory component (by teaching that the bad pages indicate the address of a page where there is a defective memory cell [0028-0030]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of the Wikipedia page titled “Flash memory” as preserved by the Internet Archive on 29 December 2018 (“Flash memory”). 
Regarding claim 10: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun further discloses, wherein the volatile memory component comprises dynamic random access memory (DRAM); and the non-volatile memory component comprises flash (by teaching the DRAM (104) and the non-volatile memory (132), which may include flash memory [0021]).
Chun does not explicitly disclose, but “Flash Memory” teaches that the flash memory is NAND memory as NAND is a type of flash memory that is advantageous for use over NOR memory, the other main type of flash memory, because it requires reduced write and erase times, and requires less chip area per cell, therefore allowing greater storage density than NOR flash memory [pg. 1: ¶1] [pg. 2: last ¶ continued onto pg. 3]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flash memory disclosed by Chun to include the NAND flash memory as taught by “Flash Memory”. 
One of ordinary skill in the art would have been motivated to make this modification because it is one of the two main types of flash memory and is advantageous for use over NOR memory, the other main type of flash memory, because it requires reduced write and erase times, and requires less chip area per cell, therefore allowing greater storage density than NOR flash memory as taught by “Flash memory” in [pg. 1: ¶1] [pg. 2: last ¶ continued onto pg. 3].

Claims 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of US Patent Application Pub. No. US 2008/0144411 A1 (Tsern).
Regarding claim 9 and analogous claim 14:
The method of claim 1 (and analogous claim 13) is made obvious by Chun in view of Cai.
Chun does not explicitly disclose, but Tsern teaches, wherein transmitting the request to the non-volatile memory component comprises: querying the non-volatile memory component for serial presence detect (SPD) information about the volatile memory component (by teaching that a buffer device may be used with a high speed buffer interface to integrate a plurality of memory devices in a multiple data signal path to match the higher overall bandwidth utilized by the buffer interface [0088]. The buffer may store information in a configuration register set (1881) (i.e. mode registers) [0065-0066] [0078]. The information may include non-volatile information from an SPD, integrated into the configuration register set (1881) [0062-0066]. The SPD information may include defect addresses of defective memory cells [0066]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified reading the bad pages list disclosed by Chun in view of Cai to include reading the information (i.e. information that indicates the set of locations and lengths corresponding to the respective quantities of elements) from the SPD information stored in the one or more mode registers as taught by Tsern. 
One of ordinary skill in the art would have been motivated to make this modification because storing SPD information including the defect address in the registers along with other configuration information in the mode registers allows for software to change the information leading to a high degree of flexibility, as taught by Tsern in [0064]. 
Regarding claim 11: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun does not explicitly disclose, but Tsern teaches further comprising: 2addressing the request to one or more mode registers, wherein transmitting the 3request to the non-volatile memory component is based at least in part on the addressing (by teaching that a buffer device may be used with a high speed buffer interface to integrate a plurality of memory devices in a multiple data signal path to match the higher overall bandwidth utilized by the buffer interface [0088]. The buffer may store information in a configuration register set (1881) (i.e. mode registers) [0065-0066] [0078]. The information may include non-volatile information from an SPD, integrated into the configuration register set (1881) [0062-0066]. The SPD information may include defect addresses of defective memory cells [0066] (i.e. accessing the registers with a command would include “identifying one or more mode registers based at least in part on the request”)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified reading the bad pages list disclosed by Chun in view of Cai to include reading the information from one or more mode registers as taught by Tsern. 
One of ordinary skill in the art would have been motivated to make this modification because storing SPD information including the defect address in the registers along with other configuration information allows for software to change the information leading to a high degree of flexibility, as taught by Tsern in [0064]. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view US Patent Application Pub. No. US 2020/0379843 A1 (Chao) in further view of US Patent Application Pub. No. US 2010/0217924 A1 (Panabaker).
Regarding claim 12: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun discloses, wherein the one or more addresses are within a second portion of the first address space for the volatile memory component (by teaching that the memory pages indicated in the bad pages list include defective physical pages (i.e. are within a second portion) in the DRAM (i.e. in the physical address space) [0030-0032] [0035]). 
Chun does not explicitly disclose, but Chao teaches that reading the bad block list is performed by reading the list from the non-volatile memory of the NVDIMM address space of an NVDIMM with both DRAM and flash memory [0015], (by disclosing that a bad memory location list may be stored in a first partition in an NVDIMM memory (which may include NAND memory) [0003] [0004] [0015] [0028-0030] [0032] [0034] [Fig. 4] [Fig. 5]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DRAM memory disclosed by Chun to be an NVDIMM with DRAM and Flash memory and storing the bad pages list disclosed by Chun in view of Chao in non-volatile memory of the NVDIMM as taught by Chao.
One of ordinary skill in the art would have been motivated to make this modification because the memory module may be is migrated to a different information handling system and the information related to its own bad memory locations is transported with that DIMM so that a process to locate bad memory locations will not need to be rerun, as taught by Chao in [0034]. 
Chun in view of Cai in further view of Chao does not explicitly disclose, but Panabaker teaches, further comprising: 2addressing the request to an address within a first portion of an address space 3for the volatile memory component, and wherein transmitting the 5request to the non-volatile memory component is based at least in part on the addressing (by teaching that to read or write to the flash (306) memory of a hybrid DIMM/chip (902) (302B) (302A) (202), the command and address for the non-volatile flash memory component of the hybrid DIMM may be written to the command address block and data address block of the SDRAM memory through the SDRAM interface (i.e. addressing the request to an address within a first portion of an address space for the volatile memory component) [Fig. 4] [0030-0031] [0035] [0037-0038] [0050-0058]. The controller then performs the read request on the flash memory using the command/address and data lines of the flash memory device based on the command and addresses provided with the writes through the SDRAM interface to the SDRAM address space in the command and data blocks [Fig. 6] (i.e. transmitting the request to the non-volatile memory component is based at least in part on the addressing) [0036] [0041] [0044] [0050-0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified reading the bad-pages list from the NAND flash memory of a hybrid DIMM taught by Chun in view of Cai in further view of Chao to include accessing the flash memory through sending commands and data in the SDRAM address space of the hybrid DIMM as taught by Panabaker. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the flash memory to be accessed through the SDRAM interface that previously only provided access to volatile memory with only firmware changes to the host device, as taught by Panabaker in [0004] [0007] [0032] [0037] [0040].  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of “Flash memory” in further view of US Patent Application Pub. No. US 2020/0328180 A1 (Cheng). 
Regarding claim 15: 
The method of claim 13 is made obvious by Chun in view of Cai.
Chun further discloses, wherein: the volatile memory component comprises dynamic random access memory (DRAM); and the non-volatile memory component comprising flash (by teaching the DRAM (104) and the non-volatile memory (132), which may include flash memory [0021]).
Chun does not explicitly disclose, but “Flash Memory” teaches that the flash memory is NAND memory as NAND is a type of flash memory that is advantageous for use over NOR memory, the other main type of flash memory, because it requires reduced write and erase times, and requires less chip area per cell, therefore allowing greater storage density than NOR flash memory [pg. 1: ¶1] [pg. 2: last ¶ continued onto pg. 3]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flash memory disclosed by Chun to include the NAND flash memory as taught by “Flash Memory”. 
One of ordinary skill in the art would have been motivated to make this modification because it is one of the two main types of flash memory and is advantageous for use over NOR memory, the other main type of flash memory, because it requires reduced write and erase times, and requires less chip area per cell, therefore allowing greater storage density than NOR flash memory as taught by “Flash memory” in [pg. 1: ¶1] [pg. 2: last ¶ continued onto pg. 3] 
Chun dose not explicitly disclose, but Cheng teaches that the DRAM dies and the NAND dies may be provided within the package (by teaching that a multi-chip package may include a plurality of semiconductor integrated circuits including semiconductor dies with both non-volatile and volatile memories including DRAM and NAND [0052-0055]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile DRAM and non-volatile NAND disclosed by Chun to include integrating the dies into a single package as taught by Cheng. 
One of ordinary skill in the art would have been motivated to make this modification because the closer connections allow for reduced bus lengths, higher efficiency, higher capacity, faster processing, transfer, and storage speeds, as taught by Cheng in [0049-0051].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of Tsern in further view of the article by Nick Chen as preserved by the Internet Archive on 21 August 2017 titled, “The Benefits of Antifuse OTP” (Chen).
Regarding claim 16: 
The method of claim 13 is made obvious by Chun in view of Cai. 
Chun does not explicitly disclose, but Tsern teaches, querying the non-volatile memory component involves querying an EEPROM for serial presence detect (SPD) information about the volatile memory component (by teaching that a buffer device may be used with a high speed buffer interface to integrate a plurality of memory devices in a multiple data signal path to match the higher overall bandwidth utilized by the buffer interface [0087] [0088]. The buffer may have access to an SPD memory (1002) in the form of an EERPROM [Fig. 10] [0066] [0028] [0063]. The information stored in the SPD memory may include defect addresses of defective memory cells [0066] as well as timing information including the timing information that can be read by the master or buffer to determine the proper timing information for operating the volatile memory devices in an initialization phase [0035]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified accessing the DRAM disclosed by Chun to include accessing the memory through the bandwidth concentrating buffer interface of a module as taught by Tsern and then to modify reading the bad pages list from the flash memory disclosed by Chun in view of Cai to include reading the information from EEPROM SPD memory connected to the bandwidth concentrating buffer interface, including SPD information such as timing information for proper timing for accessing the memory as taught by Tsern. 
One of ordinary skill in the art would have been motivated to make this modification because storing SPD information including the defect address and timing information in the SPD EEPROM memory allows for the memory to be accessed with proper timing and the bandwidth concentrating buffer interface to the EEPROM memory and DRAM memory allows the bandwidth of each data path in the memory to be combined into the higher overall bandwidth utilized by the buffer interface, as taught by Tsern in [0064] and [0088]. 
Chun in view of Tsern do not explicitly disclose, but Chen teaches, wherein the non-volatile memory component comprises one-time programmable memory (by teaching that one-time programmable (OTP) memory has advantages over EEPROM, as it takes up a smaller area and does not require additional wafer processing steps so that it is cheaper [pg. 1: ¶1]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EEPROM SPD connected to the buffer memory storing the bad pages list disclosed by Chun in view of Cai in further view of Tsern to include the OTP memory taught by Chen. 
One of ordinary skill in the art would have been motivated to make this modification because it takes up a smaller area and does not require additional wafer processing steps so that it is cheaper as taught by Chen in [pg. 1: ¶1]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of Cheng. 
Regarding claim 17: 
The method of claim 13 is made obvious by Chun in view of Cai.
Chun does not explicitly disclose, but Cheng teaches wherein the volatile memory component and the non-volatile memory component are on a same die and package (by teaching that a multi-chip package may include a plurality of semiconductor integrated circuits including semiconductor dies with both non-volatile and volatile memories including DRAM and NAND on the same die (214) [0052-0056] [Fig. 2]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile DRAM and non-volatile flash disclosed by Chun to be provided on the same die integrated into a single package as taught by Cheng. 
One of ordinary skill in the art would have been motivated to make this modification because the closer connections allow for reduced bus lengths, higher efficiency, higher capacity, faster processing, transfer, and storage speeds, as taught by Cheng in [0049-0051]. 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of US Patent Application Pub. No. US 2015/0134895 A1 (Sohn).
Regarding claim 17: 
The method of claim 13 was made obvious by Chun in view of Cai. 
Chun in view of Cai does not explicitly disclose, but Sohn teaches, wherein the volatile memory component and 2the non-volatile memory component are on a same die (by teaching that an on-die non-volatile fuse circuit (150a) may be used to store the addresses of the defective memory cells of the volatile memory (100a) for transmission to the host device [0033] [0047] [0107] [Fig. 5]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage location containing the indication of the bad physical pages cells disclosed by Chun in view of Cai to instead be the stored in the on-die fuse circuit for storing the address information of the bad blocks as taught by Sohn. 
One of ordinary skill in the art would have been motivated to make this modification because it allows self-refresh operations of the bad block (12) to be inhibited and the DRAM to still be used, as taught by Sohn in [0003] [0033] [0061] [0071]. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of Cheng in further view of Chao in further view of Panabaker.
Regarding claim 18: 
The method of claim 17 is made obvious by Chun in view of Cai in further view of Cheng. 
Chun discloses, wherein the one or more addresses are within a second portion of the first address space for the volatile memory component (by teaching that the memory pages indicated in the bad pages list include defective physical pages (i.e. are within a second portion) in the DRAM (i.e. in the physical address space) [0030-0032] [0035]). 
Chun does not explicitly disclose, but Chao teaches that reading the bad block list is performed by reading the list from the non-volatile memory of the NVDIMM address space of an NVDIMM with both DRAM and flash memory [0015], (by disclosing that a bad memory location list may be stored in a first partition in an NVDIMM memory (which may include NAND memory) [0003] [0004] [0015] [0028-0030] [0032] [0034] [Fig. 4] [Fig. 5]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DRAM and flash stored on the same die with the flash storing the bad pages list disclosed by Chun in view of Cai in further view of Cheng to be in the form of an NVDIMM with the bad pages list stored in the flash of the NVDIMM as taught by Chao.
One of ordinary skill in the art would have been motivated to make this modification because the memory module may be is migrated to a different information handling system and the information related to its own bad memory locations is transported with that DIMM so that a process to locate bad memory locations will not need to be rerun, as taught by Chao in [0034]. 
Chun in view of Cai in further view of Cheng in further view of Chao does not explicitly disclose, but Panabaker teaches, further comprising: 2identifying an address associated with the request; and routing the request to the non-volatile memory component based at least in part on the address associated with the request, wherein the address associated with the request is within a first portion of an address space 3for the volatile memory component (by teaching that to read or write to the flash (306) memory of a hybrid DIMM/chip (902) (302B) (302A) (202), the command and address for the non-volatile flash memory component of the hybrid DIMM may be written to the command address block and data address block of the SDRAM memory through the SDRAM interface (i.e. the address associated with the request is within a first portion of an address space for the volatile memory component) [Fig. 4] [0030-0031] [0035] [0037-0038] [0050-0058]. The controller then performs the read request on the flash memory using the command/address and data lines of the flash memory device based on the command and addresses provided with the writes through the SDRAM interface to the SDRAM address space in the command and data blocks [Fig. 6] (i.e. routing the request to the non-volatile memory component based at least in part on the address associated with the request) [0036] [0041] [0044] [0050-0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified reading the bad-pages list from the NAND flash memory of a hybrid DIMM taught by Chun in view of Cai in further view of Cheng in further view of Chao to include accessing the flash memory through sending commands and data in the SDRAM address space of the hybrid DIMM as taught by Panabaker. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the flash memory to be accessed through the SDRAM interface that previously only provided access to volatile memory with only firmware changes to the host device, as taught by Panabaker in [0004] [0007] [0032] [0037] [0040].  

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of Sohn in further view of US Patent Application Pub. No. US 2014/0241085 A1 (Ryu).
Regarding claim 19: 
The method of claim 17 is made obvious by Chun in view of Cai in further view of Sohn. 
Chun does not explicitly disclose, but Ryu teaches further comprising: 2identifying one or more mode registers based at least in part on the request, wherein the non-volatile memory component comprises the one or more mode registers (by teaching that disable determining fuse data is read at the beginning of power-up (S614). The fuse circuit may indicate if the semi-conductor memory device is disabled or not (S616). If the memory device is not disabled, the MRS fuse circuit is read (S622), which stores mode register set fuse data (i.e. comprises the one or more mode registers) (i.e. identifying one or more mode registers), information of defective memory cells (i.e. identifying one or more mode registers based at least in part on the request (i.e. to read the fuse circuit data, containing mode registers and the defective cell information)) as well as trim levels for operating the semiconductor memory device, which may be a DRAM [0017] [0021] [0025] [0063-0064] [0085] [0110-0115] [0123] [Fig. 6]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the on-die fuse circuit disclosed by Chun in view of Cai in further view of Sohn to include the mode register information, information for the trim levels, and defective memory cell information that is read if the fuse circuit does not indicate the memory circuit is disabled as taught by Ryu.
One of ordinary skill in the art would have been motivated to make this modification because it allows a memory device to be disabled without being erroneously disabled, and allows the memory device to set an operating environment and trim levels, as taught by Ryu in [0008-0009] [0085].  

Response to Arguments
In response to the amendments to the claims, objections to claims 1-25 have been made as seen in the corresponding section above. 
In response to the amendments to the claims, a new 35 U.S.C. §112(a) rejection has been made to claims 20-25 for reciting new matter. Although Applicant asserts that [0043] and [0051] provide written description support for the amendments, the Examiner cannot find a description therein of a non-volatile memory component performing a mapping operation as claimed in claims 20-25. Accordingly, the claims recite new matter. Additionally, a search was performed for the claimed subject matter of claims 20-25, but the claimed subject matter could not be found. Accordingly, claims 20-25 are not subject to a prior art rejection as Chun, Khatri, or any of the other disclosed references do not make obvious a non-volatile memory component that performs a mapping function between addresses in the address space of a volatile memory component and addresses in an address space associated with the apparatus, where the one or more addresses in the address space of the volatile memory component are to be sequestered by an operating system as claimed in claim 20, and it would not have been obvious to one of ordinary skill in the art to arrive at the claimed invention. 
Applicant’s arguments with respect to the Khatri reference are persuasive, and accordingly, the rejection of the claims based on the Khatri reference has been withdrawn. 
Applicant’s arguments with respect to claims 1 and 3-19 and the Chun reference have been fully considered, but are not persuasive.
Applicant argues with respect the independent claims that with respect to Chun, “it appears that the system excludes bad pages from being allocated and removes them from the operating system’s free page block list”, which applicant argues is not the same as “sequestering, by the operating system and based at least in part on relaying the blacklist, from writing to or reading from the one or more addresses within the first address space associated with the volatile memory component”. The Examiner respectfully disagrees. The Applicant appears to argue that the operating system does not sequester the pages because the system performs the action of excluding them from being allocated and not the operating system, and the blacklist is not relayed to the operating system. However, the operating system does participate in sequestering the addresses, as [0027] indicates it is the O/S that functions to “mask out defects or errors in the DRAM cell array”. Furthermore, it is the O/S that includes “a secondary bootloader”, which accesses and retrieves the bad pages list from the non-volatile memory (as seen in [Fig. 6], this occurs through the CPU (106), and the storage controller (114) of the SoC (102) (i.e. the host, on behalf of the secondary bootloader, relays the blacklist to the O/S)) [0034-0035]. Furthermore, the secondary boot loader (604) provides this blacklist to the virtual memory manager (606), which is also part of the O/S [0034] (i.e. relaying the blacklist to the O/S), which then functions to allocate virtual memory, without allocating the bad physical pages, and create the free page list for identifying the error-free DRAM memory (i.e. sequestering, by the operating system and based at least in part on relaying the blacklist) [0034-0036]. Therefore, Chun does teach the limitations of claim 1 as it teaches relaying the blacklist to the O/S for the O/S to perform the sequestering and applicant’s arguments to the contrary are unpersuasive. 
Applicant’s arguments with respect to the dependent claims are unpersuasive as they were based upon Applicant’s unpersuasive arguments with respect to the independent claims. Accordingly, the dependent claims are not allowable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Friday 7:30 AM through 4:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139   
                                           
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139